UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DEBORAH FLOYD; DANNY FLOYD,            
             Plaintiffs-Appellants,
                 v.
SUBRAT K. LAHIRY, M.D.; TRI-STATE
SURGICAL GROUP, a corporation,
             Defendants-Appellees,
                and                               No. 01-1164

MAURICIO N. SALEME, M.D.; M.N.
SALEME SURGERY, INCORPORATED, a
corporation; ST. MARY’S
HOSPITAL OF HUNTINGTON,
INCORPORATED, a corporation,
                        Defendants.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Joseph Robert Goodwin, District Judge.
                          (CA-99-454-3)
                      Submitted: August 28, 2001
                      Decided: September 17, 2001
 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL
N. Gerald DiCuccio, Gail M. Zalimeni, BUTLER, CINCIONE,
DICUCCIO & BARNHART, Columbus, Ohio; Raymond A. Nolan,
2                         FLOYD v. LAHIRY
HAMMERS & NOLAN, Huntington, West Virginia, for Appellants.
Fred B. Westfall, Jr., Jeffrey M. Wakefield, FLAHERTY, SENSA-
BAUGH & BONASSO, P.L.L.C., Charleston, West Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Deborah and Danny Floyd appeal the district court judgment ren-
dered against them, in accordance with a jury verdict rendered after
a four-day trial. Appellants argue the court erred in denying their
motion for a new trial under Fed. R. Civ. P. 59. Finding no reversible
error, we affirm.

   In 1997, Deborah Floyd ("Floyd") underwent a laparoscopic fundo-
plication for treatment of a hiatal hernia and esophageal reflux. Dur-
ing the surgery, Floyd began bleeding uncontrollably. A doctor found
a quarter-sized hole in Floyd’s inferior vena cava. Appellants brought
this diversity suit alleging medical negligence concerning Floyd’s
treatment during the surgery. The district court entered judgment
based on the verdict, and Appellants moved for a new trial. The dis-
trict court denied the motion, and Appellants timely appealed.

   A district court’s denial of a motion for new trial is reviewed for
clear abuse of discretion. Bristol Steel & Iron Works, Inc. v. Bethle-
hem Steel Corp., 41 F.3d 182, 186 (4th Cir. 1994). This decision "is
not reviewable upon appeal, save in the most exceptional circum-
stances." Id. (citations omitted). Where there was an error of law in
the district court’s ruling, there was an abuse of discretion. See
Rhoads v. FDIC, 257 F.3d 373, 381 (4th Cir. 2001); Freeman v. Case
Corp., 118 F.3d 1011, 1014 (4th Cir. 1997).
                            FLOYD v. LAHIRY                              3
   A trial court grants a new trial when: "(1) the verdict is against the
clear weight of the evidence, or (2) is based upon evidence which is
false, or (3) will result in a miscarriage of justice, even though there
may be substantial evidence which would prevent the direction of a
verdict." Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir.
1998) (quoting Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors,
Inc., 99 F.3d 587, 594 (4th Cir. 1996)). Because Appellants failed to
move for judgment as a matter of law, we only review for an "abso-
lute absence of evidence to support the jury’s verdict." Bristol Steel,
41 F.3d at 187 (citations omitted). We have reviewed the record and
are satisfied there was evidence to support the jury’s verdict and the
district court did not abuse its discretion in denying the motion for a
new trial. Nor did the district court err in its reliance on Bristol Steel.

   Accordingly, we affirm the district court’s ruling based upon the
jury’s verdict. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED